 GENERALDRIVERS AND HELPERS,LOCAL 229General Drivers and Helpers Local UnionNo. 229,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen And Helpers ofAmerica(Associated Transport,Inc.)andBernardRussell and Michael Homa.Case 4-CB-1588September 14, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn April 21, 1970, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitled proceed-ing,finding that Respondent had not engaged inthe unfair labor practices alleged in the complaintand recommending that the complaint be dismissedin its entirety, as set forth in the attached TrialExaminer's Decision. Thereafter, the General Counseland the, Charging Parties filed exceptions to the TrialExaminer's Decision and supporting briefs. Respond-ent filed briefs in support of the Trial Examiner'sDecision and in -answer to the exceptions of theother parties.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adoptsthe Trial Examiner's findings, conclusions, and recom-mendations as modified herein.'The Trial Examiner found, and we agree, thatTeamsters Local 229, the bargaining agent for theemployees at the Employer's Scranton, Pennsylvania,terminal, did not violate Section 8(b)(2) and (1)(A)of the Act by its conduct in causing the Employerin October 1968 to move Michael Homa and BernardRussell, two "Binghamton men,"2 to a lower positionon the Scranton seniority roster. In so finding, theTrial Examiner held that Teamsters Local 229 was'We disavow the Trial Examiner's statementthatthere seemed tobe a studiedeffort by the General Counsel and Respondentto suppressevidence at the hearing'Their employment at the Employer's Binghamton,New York, terminalceasedwhen the Companyclosedthat facilityin January1964 Althoughthey were thereafter employed at the Employer's Scrantonterminal,they continued their residencein the Binghamtonarea and retainedtheirmembership in Teamsters Local 693 which had jurisdiction overthe latter area631not motivated by a desire to penalize the "Binghamtonmen" because they belonged to Teamsters Local 693and that employee residence constituted a legallypermissible basis for giving preference to the Scrantonterminal employees represented by TeamstersLocal 229.The General Counsel and the Employer contendthat residence could not have been a factor in deter-mining an employee's position on the seniority listbecause there was no adverse effect on the seniorityof those employees' on the list whose telephone num-ber indicates that they resided outside the Scrantonarea.Even if it is assumed that some employeeson the list did live outside the Scranton area, thiswould have no bearing on the outcome in the instantcase as we find, for reasons which follow, that Team-sters Local 229 had a legally permissible basis otherthan residence for its conduct with respect to Homaand Russell.The record shows that under the Central Pennsylva-niaMotor Freight Agreement Teamsters Local 229has been for a number of years the representativeof the employees at the Employer's Scranton terminal.Although the Trial Examiner correctly observed thatfrom "first to last" all reference to Homa and Russellwas in terms of their being "Binghamton men," wefind that this geographic designation was a convenientway of identifying employees who were transferredfrom the Binghamton unit which was representedby Teamsters Local 693. As the "Binghamton men"constituted additions to the Employer's Scranton unit,it is clear that the reduction in their seniority andthe employment preference granted to members ofTeamsters Local 229 were prompted not by theirBinghamton residence but rather by the desire toprotect the integrity of the unit of Scranton terminalemployees.It is settled that a bargaining representative forthe employees of a particular unit has the right togive an inferior seniority ranking to employees trans-ferred from another unit.'Where, as here, a labororganization takes a position upon noncapricious andnonarbitrary considerations with respect to the seniori-ty of two sets of employees, there is not statutorybar against placing one set at a disadvantage becausethey were transferred from another unit.'Accordingly, as the evidence establishes that thechange in the seniority rights of Homa and Russellresulted, not from an arbitrary discrimination basedon their membership in Teamsters Local 693, butfrom the need to protect the integrity of the Scranton'Otherthan Homa and Russell4Schick v N L R B, 409F 2d 395 (C A7)Ford Motor Company vYuffmann,345 U S 3305Simon Levi Company, Lid, Sterling Liquor Distributors, Inc ,181NLRB No 124,Humphreyv Moore,375 US 335185 NLRB No. 84 632DECISIONS OFNATIONALLABOR RELATIONS BOARDterminal unit represented by Teamsters Local 229,we find that that latter's conduct did not violatetheAct.We shall therefore order the dismissal ofthe complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended, the National Labor Rela-tions Board adopts the Trial Examiner's Recommend-ed Order and orders that the complaint herein, be,and it hereby is, dismissed in its entirety.MEMBER BROWN,concurring:I concur in the result.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner. A hearing in theabove-entitled proceeding was held before the duly designat-ed Trial Examiner at Scranton, Pennsylvania, on February24 and 25, 1970, on complaint of the General CounselagainstGeneralDrivers and Helpers Local Union No.229, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, hereincalled the Respondent, or Local 229. The charge was filedon March 25, 1969, and the complaint issued on December15, 1969. At issue is whether Local 229 caused AssociatedTransport, Inc., herein called the Company or the Employer,to discriminate against certain of its employees in a mannerthat constituted a violation of Section 8(b)(2) of the Act.Briefs werefiled byall partiesUpon the entire record and from my observation ofthe witnesses, I make the following:FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYAssociated Transport, Inc., a Delaware corporation, isengaged in over-the-road(long haul)and intracity (localcartage)truck transfer of freight in a number of States.Among its locations it operates terminals in Binghamton,New York,and Scranton,Pennsylvania.Its gross receiptsfor freight transportation in interstate commerce totals manymillions of dollars in a single year.I find that the Companyisengaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act to exercisejurisdiction herein.II.THE LABOR ORGANIZATIONINVOLVEDI find that the Respondent, Local 229, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe IssueThe single event which gave rise to this proceedingoccurred at the Company's Scranton,Pennsylvania,termi-nal,also called the Dunmoor terminal,late in October1968.Among the 150 or so employees then working atthat terminal,6were known as the Binghamton men;thiswas because they lived in Binghamton,a city 60miles away in New York State, and had for many yearsworked at this same Company's Binghamton terminal. TheRespondent,Teamsters Local 229, bargaining agent forthe Scranton terminal men,caused the Company to movethe Binghamton men to a lower position on the seniorityroster than they had enjoyed for 4 years, with consequentsubstantial loss of earnings to them.In conclusionary lan-guage the complaint alleges this conduct by Local 229caused the Transport Company to violate Section 8(a)(3)of the Act with respect to the Binghamton men, andtherefore constituted a violation of Section 8(b)(2) by theLocal.It also charges the Respondent with having unlawful-lycoerced thesemen within the meaning of Section8(b)(1)(A), but it seems clear,from a reading of the com-plaint, that this last allegation is intended as suggestinga derivative violation flowing from the violation of Section8(b)(2).At the hearing the question arose: Why did Local 229want the Binghamton men placed lower on the seniorityroster?The matter of geography was obvious all over therecord as it was being made;these men had always lived,and still live, in Binghamton.They also long had been,and remain,members of Teamsters Local 693 of Bingham-ton; they never did join the Scranton Local 229. On thiscritical point as to the reason,or the motivation, or thenecessary effect of the Respondent Union's conduct, thecomplaint says only it "was based on arbitrary, discriminato-ry, and bad faith considerations"Absent other evidenceto prove an unfair labor practice,the fact of discriminationin employment-conceded in this case-proves too littlein this proceeding.SeeRadioOfficers' v.N.L.R.B., 347U.S. 17. The other two phrases-arbitrary and bad faith-being illusive and nebulous, the General Counsel was askedto state his contention as to the Respondent's basic purpose,what it sought to achieve by its action.He equivocated,and stated no definitive objective.In his brief the basiccontention is changed,no reference at all is made to thefact of Local 229 havingcausedthe Employer to do anything,and the issue is said to consist only of the question whetherthe Respondent Union acted fairly towards all the employeescovered by its contract at the Scranton terminalThe Respondent offered no explanation of why it tooksteps to have the seniority status of the Binghamton menlowered. Indeed,its administrative officer,over whose signa-ture the Union's demand was made upon the Companyin 1968, insisted he had no idea why all this was done.And the Respondent's counsel,who represented Local 229also at the time of the events, refused to stipulate tothe authenticity of his own signature, when,as attorneyof record in a District Court civil suit, he signed a settlementagreement on behalf of Local 229. But there is no duty GENERAL DRIVERS AND HELPERS, LOCAL 229633upon a respondent to comeforthwith factsrequisite toround out the casefor theprosecution;that is,there isno duty to go forwardunlesstherebe a presumption thatbecause a union didit,itfollowsthe act was illegal,and that concept was long ago sweptaway.Local 357,Teamsters v.N.L.R.B.,365 U.S. 667. The burden restsessentially uponthe General Counsel,and it is an affirmativeone:Doesthe preponderance of the substantial evidenceon the recordas a wholeprovethe conclusionary allegationof the complaint?Glen Raven Silk Mills, Inc v. N.L.R.B.,203 F.2d 946 (C.A. 4). Inan analogous situation,a TrialExaminer,in the absence ofsupportingevidence,equated"local men"with localunionmen, and the Board rejectedhis inference as unwarranted.Bricklayers,Masons and Plas-terers'InternationalUnion, Local 2,135 NLRB 323.The FactsThe essential facts are not in dispute.Before 1964, Associ-ated Transport for some years operated terminals in bothBinghamton and Scranton; there are many other terminalsin other cities, but how far away they are and what drivingisdone elsewhere was not disclosed Teamster Local 693operates in Binghamton and represented those employees,Teamster Local 229 operates in Scranton and is bargainingagent for that terminal.On January 31, 1964,the Companyclosed the Binghamton terminal.Some of the work previous-ly performed there-dock work,intracity peddling delivery,and over-the-road haulage-was transferred to Scranton,how much of the work was moved, again no one botheredto prove.Michael Homa and Bernard Russell were drivers outof Binghamton,their seniority of employment with theCompany going back to 1939 and 1948 respectively. Theywere given layoff slips, paid their vacation money, and,apparently,simply released outright.There is indicationthis is what happened to all the Binghamton employees.They were offered work in and out of Scranton,but withseniority positions at the bottom of the seniority list forthat terminal.What with the distance from their homes-50 or 60 miles,the uncertainties of employment-it wasa when-and-if,on-call situation for them,and the callscoming only for a day or two of work each week, inthe lesser paying jobs at that,they found the offer undesira-ble.There were then over 150 men higher than they onthe seniority list. Russell never accepted any of these calls,and Homa only came twice and then found work elsewhere.Local 693took an interest in the Binghamton men,while Local 229 preferred to have the Scranton men continueto enjoy their preferred status on the Scranton senioritylist,what the Company then thought of all this does notappear.In any event,there was an arbitration proceedingover the matter.Both the Unions and the Company submit-ted the question to the Eastern Conference Joint AreaCommittee,of the Teamsters International Union in Wash-ington,by written agreement on July 30,1964; the partiesagreed to be bound by the decision of this committee.The decision reads as follows:The Panel in executive session,amotion was made,seconded and passed that as of February 1, 1964,the employees of Associated Transport at the Bingham-ton,N.Y. terminal,whosework wastransferred tothe Associatedterminal in Scranton,Pa. shall be trans-ferred under Article 5, Sec 8(c)2 of the Central Pa.LocalMotor Freight Agreement.Thus,for example,if 10 new jobswere createdin Scrantonby the transferof work fromBinghamton to Scranton,then 10 Bing-hamton employees shall be giventhe right totransferand their seniority shall bedovetailedwith seniorityof theemployees in ScrantonInAugust the Companyimplemented the decision anddovetailed11 Binghamton men into the Scranton senioritylist;apparentlythiswas the number of openings warrantedby theamountof work transferred fromone terminalto another and the number of men who then wished togo to work in Scranton.Russellmovedup topositionnumber 14 and Homa to position number 5.They workedregularly out of these slots into the fallof 1968 Neitherof them everchanged his residence from Binghamton.Local 229 andthe Scrantonemployeesnever acceptedthe arbitration decision in principleOn September 28,1964, the Local appealedthe decisionto theInternationalUnion'sGeneral Executive Board,but theappeal was deniedon the grounds that the matter was one of"collectivebargaining."On October 28, 1964, the Local requestedformal review and reversalof thedecision,but the Commit-tee ruled therewas no new evidenceand reaffirmed itsearlier decision.And on March 16, 1965,a number of Scranton employeesbroughtsuit in the United StatesDistrictCourt,MiddleDistrict of Pennsylvania,to force rearrangementof theirseniority list so as to place the Binghamton employeeslower down,in effectto ignoretheir prioremploymentwith the Companyat the Binghamton terminal.The plain-tiffs identifiedthemselves as "MichaelFiore, LouisMorrell,Joseph Katchmar, Joseph Yanora,Edward Guidutis, onbehalfof themselves, and behalf of all persons similarlysituated who are presently members of Scranton,Pa., LocalNo. 229 of theInternational Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpersof America, whoaremembersof thesame and employeesof AssociatedTransport,Inc., on January31, 1964."The nameddefend-ants were:Associated Transport,Inc.,General Drivers andHelpersLocal Union No. 229, the International Brotherhoodof Teamsters,and the EasternConference Joint Area Com-mittee.There seemedto bea studiedeffort throughout thehearing,by both the General Counseland the Respondent,to suppress any evidence as to what happened in the courseof that litigation in the civil suit during the following3 years Thereisnothing to indicate the merits of thecomplaint were ever passedupon by that Court. On October23, 1968, four of thelitigants, all but the Eastern Conferenceof Teamsters,signed a stipulation and agreement, readingas follows:That theGeneralDrivers&HelpersLocalUnionNo. 229 of theInternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen, and Helpersof America,through its business agent,shallnotifyAssociatedTransport, Inc. of therearrangementas of October4, 1969senioritylist for theScranton terminal,wherebyapproximately six men known as "Binghamton men" 634DECISIONSOF NATIONALLABOR RELATIONS BOARDare to be rearranged on the seniority list for October4, 1968 in consecutive order immediately junior toJ.Mecca,No. 138, clerk[clock] No. 55683.In keeping with the stipulationLocal229 wrote thefollowing to theCompanyon October 24, 1968.In accordance with the understanding and agreementarrived at by and between all parties involved,throughthe four(4)Attorneys,this is to officially notify youthat re-arrangement of the current seniority list forthe Scranton Terminal shall be made,whereby approxi-mately six(6)men known as "Binghamton men" areto be re-arranged on the seniority list as soon aspossible in consecutive order immediately junior toJ.Mecca,No. 138, Clock No. 55683.The Company posted this letter as a notice to all employ-ees at the Scranton terminal,and on November 1 gaveitfulleffect.Itappears that by this time only 6 of theoriginal 11 Binghamton men remained at Scranton; all6 were placed in much lower positions on the seniorityroster.In consequence both Homa and Russell could onlyobtain and in fact thereafter performed only dock work,employment which brought them about$50 per week lessinwages than they had long been earning.Itwas theywho brought the charges and their loss of earnings issaid to have been unlawfully coerced byLocal 229.'Analysis and ConclusionThe critical question of fact upon which the final answerto the case must rest will be better understood if firstcertain minor questions be resolved.In the trucking businessinAmerica,with the Teamsters Union so widely in thepicture, senionty is the lifeblood of wages. The man whohas been longest in the company's employ gets first choiceof runs,or first call to whatever work is available inthe ebb and tide of the amount of trucking to be done.The last person to come on the job must be satisfiedwith the less desirable assignments,or, from time to time,with no work at all, if the more senior men have takenit all. The Binghamton men, in 1964,wanted to be credited,in Scranton,with all the years they had worked for Associat-ed Transport,albeit it had been performed elsewhere. Butof the 150 men then working in Scranton,only about5 had seniority dates earlier than that of Homa, and onlyabout 12 earlier than that of Russell.Thismeant thatwith Russell and Homa so dovetailed into the seniorityroster,all the Scranton men below them suffered to theextent of having lower pay, or lesser quantity of, availablework.As a group the Scranton employees wanted Homaand Russell,indeed all the Binghamton men, to go tothe bottom of their list,as though they were just thenstarting to work for this Company.Thisis the heart ofthe dispute which separated the Scranton men from theBinghamton men starting in February of 1964,when Bing-hamton was closed,and reaching into the day in 1969when Homa and Russell filed their charge with the Board.'A thirdBinghamton man, Hankey,was also originally named inthe complaint as having suffered the same discrimination,but his namewas withdrawn from the case on motion of his attorney,with approvalof the General CounselFrom February to August of 1964,the Scranton menwon; from the day of the arbitration committee decisionlate in 1964 to October of 1968 the Binghamton menhad it their way; and from November of 1968 to abouta year later when a new terminal was opened in Binghamtonand Homa and Russell went back home to work, thependulum was back in its old position.Counsel for the Respondent hinted at a number of defensesduring the hearing but did not exactly articulate them.One is that it was not Local 229 at all that did thisto Homa and Russell,but the employees, and that thereforethere can be no unfair labor practice finding against the"labor organization or its agents."The proof here is saidto be the fact Local 229 was named a formal defendantin the civil suit.But if all the members together,literallyacting in concert in matters affecting conditions of employ-ment,are not"the" union,who is the union?There canbe no question on this record but that the aim whichthe Scranton employees as a group sought to achieve wasexactly the one on which Local 229 never gave up. Itwas Local 229,in its own name,which twice tried towin reversal of the Eastern Conference arbitration decision.Itwas a play on words for the nominal plaintiffs in courtto have named their own union a defendant,for both .wanted the relief requested in the complaint.And when3 years later,Local 229 ostensibly"settled"with its ownmembers, it was agreeing to precisely what it had beeninsistingwas right all along. This was union pressure onAssociated Transport.In the context of the total picturethere is no reason for not crediting the uncontradictedtestimony of Homa that when told he was to be relegatedvirtually to the bottom of the seniority list, he asked Mr.Birtel,themanager of the Scranton terminal,why, andwas told "the company didn'thave- anything to do withit...the union told him [Mr.Birtel] that I was tobe put back behind Mecca "Another contention is that this whole question has beenadjudicated in the District Court and may not be reopenedin a Board proceeding. The argument fails for a numberof reasons,foremost of which is that there never wasa decision on the merits of any issue in the Court. TheDistrictJudge signed the settlement agreement as"approved"by him, but he may as well have been givinghis blessing to the end of protracted litigation, and a plagueon both your houses, as passing judgment.In any event,therewas no judicial determination.But even if therehad been,the question which Local 229 was raising was:Where, on the Scranton seniority roster,shouldHomaand Russell be placed? This is not the question in thisproceeding,where the issue is whether the conduct ofLocal 229, however it chose to "cause"the employer,constituted a violation of the Taft-Hartley Act.This matterdid not,and could not concern the District Court. Andfinally, theRespondent also argues Homa and Russellshould have intervened in the civil suit,should haveappealed-how and where does the stranger to a FederalCourt suit appeal for reversal of an amicable agreementof the parties-or done something other than file chargeswith the Board. The argument merits no answer; failureby the employee victim of an unfair labor practice to GENERAL DRIVERS AND HELPERS,LOCAL 229stay the hand of the wrongdoer,could hardly serve asdefense for the respondent.Turning to the contentions of the General Counsel insupport of the complaint,one is that it was unlawfulof Local 229 to refuse to abide by the arbitration decisionof 1964.The Respondent had committed itself in writingto hold still if the question were resolved against it; itdid so for 4 years,but when it reneged on its agreement,and compelled the Company to do otherwise-pure econom-icdiscrimination against Homa and Russell-itacted inbad faith;this is said to be arbitrary conduct,not a nicething to do, quite like a contract violation.The positionisnot unlike that taken by John Durkin,the businessmanager of Local 229. He said the reason why Local229 acted the way it did was because a lawyer had tolditto do so. The General Counsel says the reason whythe Union's act was wrong is because somebody else saiditwas wrong to do it.But both statements beg the realquestion-which is why did the Union do it.The General Counsel'sargument here is no differentthan saying that the question of Homa's and Russell'scorrect position on the seniority list had been agreed betweenthe Union and the employer,quite as though the arbitrationdecision was a part of the collective-bargaining agreement,and that the unfair labor practice is seen in the Union'srefusal to abide by the contract.This contention mustfailalso. It is a long established principle of Board lawthat violations of the contract by the employer do notconstitute unfair labor practices under this statute "TheBoard is not the proper forum for parties seeking to remedyan alleged breach of contract or to obtain specific perform-ance of its terms."United TelephoneCo.oftheWest,112NLRB 779. See alsoNational Dairy Products Corp.,126 NLRB 434;Hydes'SuperMarket,145NLRB 1252Had Associated Transport done this,of itself dropped theBinghamton men to the bottom of the list in violationof the "agreement,"if agreement the arbitration decisionwas, it would not have been unlawful under Section 8(a)(3)of the Act But the law is no less clear,in the languageof the Statute,that for conduct by a labor organizationto constitute a violation of Section 8(b)(2), that whichitcaused the employer to do must constitute a violationof Section 8(a)(3). "It shall be an unfair labor practicefor a labor organization or its agents . . . to cause orattempt to cause an employer to discriminate against anemployee in violation of Section(a)(3)" It followsin this case,if the assertion be-as the General Counselsuggests-that Local 229 did wrong by violating the agree-ment,or caused the employer to violate the agreement,that no misconduct cognizable by the Board occurred._But an employer may nevertheless violate this statute,regardless of contract terms, when it prejudices a manby lowering him on the seniority lists, if its purpose isone prohibited by law.IfAssociated Transport wantedto build up the membership of Local 229,if it simplywanted members of that distant Local 693 out of its plantaltogether,and made Homa and Russell's working condi-tions intolerable to achieve that end,the fact that it therebyalso violated the contract would not save it at all. Thiswould be coercion literally"to encourage or discouragemembership in any labor organization,"and a direct viola-635tion of Section 8(a)(3). By like reasoning,ifLocal 229caused the Company to do this to force Homa and Russellinto itsmembership,or because they were not alreadymembers its conduct in causing the unlawful discriminationwould be prohibited by Section 8(b)(2).And this makes clear the real issue of the case: Whydid Local 229 put pressure upon the Company to alterthe seniority list? In the light of all the relevant evidence,Ifind that the reason was because Homa and Russell,aswell as the other men then in their position, livedin the other city; were not residents of the Scranton area.The Board has held that for a union to cause a preferentialarrangement of work assignments on this ground is notunlawful,and I shall therefore recommend dismissal of thecomplaint. InLocal No 98, Operating Engineers,155NLRB 850, it was a matter of preference for Greenfieldareamen as against"Bostonmen,"and the Boarddismissed the complaint.InUnionNo. 28.Bricklayers,Masons and Plasterers International,134 NLRB 751, out-of-town men were released before"Erie men,"and theBoard held that the fact all the Erie men were members ofthe respondent local of itself was not enough to supply thenecessary affirmative proof that the purpose in thediscrimination was to weed out nonmembers.From first tolast all reference to Homa and Russell,and the others whocame to Scranton with them,was in terms of "theBinghamton men." This is how they were identified in the1964 arbitration decision,in the civil suit brought in 1965,in the settlement agreement among the lawyers at the end ofthat litigation,and in the Respondent'swritten request tothe Company which directly lead to the changes of senioritystatus. There is no evidence worthy of note that the questionof membership in one local or the other was a subject ofdiscussion at any point.It is true Local 229 did not invitethe Binghamton men to join, as it could have under theScranton contract,but both Homa and Russell concededthey did not attempt to change their membership fromLocal 693 to Local 229.Everything points to the fact it wastheir non-residence in the area that the Respondent Uniondeemed of importance. It is only in the caption of theDistrictCourt suit that the Scranton drivers identifiedthemselves as "members"of Local 229, but in the light ofthe total evidence this must be considered no more than aconvenient descriptive phrase,certainly insufficient to offsetthe affirmative proof of geographic concern I am unable todistinguish this case from the precedent decisions.It is not "obvious," as the General Counsel would haveit, that"lack of membership in Local 229" was a motivatingcause in that union's action, for in that event in wouldhave been a simple matter to demand their total dismissalunder the union-shop clause of the contract.The Respondentdid not do this. And it is a bootstrap argument to saythat their failure to apply for membership proves thatLocal 229 would have rejected their application. Thereisnothing in the Scranton contract covering the seniorityrights of out-of-town employees,and it cannot be saidthat the decision of Local 229 was not "based on objectivefactors which would persuade a rational decision maker."Nor does the Respondent'saction become"arbitrary,""capricious," "unfair,"because it placed the Binghamton 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen below even those Scranton employees who cametoCONCLUSION OF LAWworkat that location after Homa and Russell started comingfrom anothercity.They too, the recently arrivedScrantonThe Unionhas not engaged inthe unfairlabor practicesresidents,fell into the geographiccategory which may justifi-alleged in the complaintably be setapart fromout-of-staters,orout-of-towners.If,as the Boardhas held,a geographic distinctionisaRECOMMENDED ORDERpermissible basisfor preferencein employment, the lengthof serviceof some in the group is an irrelevant considerationThe complainthereinshould be, and herebyis, dismissed.